Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-01055

JOHN SWOMLEY, TODD BARKER, DAVID GOLDSTEIN, ELIZABETH SWOMLEY,
OLIVIA SWOMLEY, JAMES SWOMLEY, SARAH SWOMLEY, ROBERT COSINUKE,
WILLA COSINUKE, JENNIFER KRIER, ABIGAYLE COSINUKE, AUGUST COSINUKE,
KATHRYN VAGNEUR, BRUCE BARKER, GERRY BARKER, TOM STEWART, BARBRA
STEWART, THOMAS H. STEWART, KATHERINE KENNEY, ERIC VOTH, MICHELLE
VOTH,

        Petitioners.

vs.

KAREN SCHROYER, in her official capacity as District Ranger, Aspen-Sopris Ranger District,
White River National Forest, United States Forest Service, and

UNITED STATES FOREST SERVICE, a federal agency of the United States Department of
Agriculture,

       Federal Respondents.

______________________________________________________________________________

                 PETITION FOR REVIEW OF AGENCY ACTION
______________________________________________________________________________

1.     Petitioners respectfully file this civil suit challenging the actions of federal respondents

       Karen Schroyer and the United States Forest Service (Forest Service) authorizing the

       Upper Fryingpan Vegetation Management Project (the Upper Fryingpan Project) in

       Colorado. This suit alleges violations of the National Environmental Policy Act (NEPA),

       42 U.S.C. §§ 4321 et seq., and the Administrative Procedure Act (APA), 5 U.S.C. §§

       551 et seq.




                                JURISDICTION AND VENUE


                                                 1
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 2 of 16




2.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331. The Forest Service has carried

      out final agency action that is subject to judicial review under 5 U.S.C. § 704. An actual

      justiciable controversy exists between Petitioners and the Forest Service. This Court has

      authority to issue declaratory and injunctive relief under 5 U.S.C. §§ 2201 & 2202 and 5

      U.S.C. §§ 705 & 706.

3.    Venue is proper in this jurisdiction under 28 U.S.C. § 1391 because a substantial part of

      the events giving rise to this claim occurred in this judicial district and the property that is

      the subject of the action is situated in this judicial district. The Environmental

      Assessment and Final Decision were prepared in this judicial district. The lands at issue

      in the Upper Fryingpan Project are in this judicial district. In addition, respondent Karen

      Schroyer resides in this judicial district. Respondent carried out her official duties as

      District Ranger in this judicial district.

4.    Petitioners have exhausted any and all available and required administrative remedies

      pursuant to 7 U.S.C. § 6912(e).

                                             PARTIES

5.    Petitioners are longtime residents of the Upper Fryingpan Valley (the Valley) who are

      dedicated to the conservation of the Valley for its biodiversity, recreational value, and

      natural beauty. They reside in the Aspen-Sopris Ranger District and use the trails, rivers,

      and roads throughout the White River National Forest and the Upper Fryingpan Project to

      fish, hike, mountain bike, observe wildlife, and enjoy nature. Petitioners have also built

      businesses and livelihoods off of tourism and recreation in the area. Petitioners have

      engaged in these activities for decades and will continue to do so in the near future. These




                                                   2
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 3 of 16




      activities are central to Petitioners’ lives, the lives of their children, and the lives of future

      generations.

6.    The approval of the Upper Fryingpan Project has already caused local residents to change

      how they recreate in the Valley and has forced many to plan for changes to their

      employment and future income.

7.    If the project is implemented, Petitioners and tourists are likely to recreate less in the

      Valley, harming Petitioners’ enjoyment of the area’s natural beauty and decreasing the

      economic value such recreation brings to local residents.

8.    Petitioners thus have a procedural interest in ensuring that the Forest Service effectively

      protects this area in compliance with all federal statutes and regulations. Petitioners’

      recreational, personal, economic, and other interests have been and will continue to be

      irreparably damaged if the Forest Service implements the Upper Fryingpan Project as

      planned. The Forest Service’s Environmental Assessment, Finding of No Significant

      Impact, and Final Decision Notice fail to comply with federal environmental law. These

      are actual, concrete, and particularized injuries caused by the Forest Service’s failure to

      comply with nondiscretionary duties under NEPA and the APA. The relief sought here

      will redress these injuries.

9.    Respondent KAREN SCHROYER is the District Ranger for the Aspen-Sopris Ranger

      District of the White River National Forest. Petitioners here are suing Ms. Schroyer in her

      official capacity as District Ranger. In this role, Ms. Schroyer signed the Final Decision

      Notice approving the Upper Fryingpan Project thus enabling its implementation. As

      District Ranger of the Aspen-Sopris Ranger District, Ms. Schroyer is also responsible for

      the actions and inactions of Forest Service officials challenged in this Petition for




                                                  3
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 4 of 16




      Review, including the completion of the Upper Fryingpan Project Environmental

      Assessment/Finding of No Significant Impact and related responses to Petitioners’

      comments and objections.

10.   Respondent UNITED STATES FOREST SERVICE is an agency of the United States

      and division of the United States Department of Agriculture. The Forest Service is

      charged with managing the White River National Forest and Aspen-Sopris Ranger

      District in accordance with relevant federal statutes and regulations.

                                              FACTS

                                    PROJECT DESCRIPTION

11.   The Upper Fryingpan Project is a vegetation management project proposed for

      implementation by the Aspen-Sopris Ranger District of the White River National Forest.

      The Upper Fryingpan Project is located within the White River National Forest in Eagle

      County and Pitkin County.

12.   The Upper Fryingpan Project authorizes the logging of 1,631 acres of aspen, lodgepole

      pine, and mixed conifer (spruce/fir).

13.   To access the proposed project area, the Upper Fryingpan Project authorizes the

      construction of nine miles of roads. To create such roads and implement the Upper

      Fryingpan Project, the Forest Service will clear-cut and selectively cut trees then remove

      them to be used as for forest products and/or biomass fuel. The logging waste, known as

      “slash,” will either be piled and burned, lopped and scattered, or removed for biomass

      energy generation.

14.   The Upper Fryingpan Project area is roughly located east of Basalt, Colorado and South

      of Eagle, Colorado. Additionally, the Upper Fryingpan Project area is located near a




                                                4
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 5 of 16




      number of Wilderness Areas. The Mount Massive Wilderness lies directly southeast of

      the Upper Fryingpan Project area, the Hunter-Fryingpan Wilderness is south and

      southeast, and the Holy Cross Wilderness Area lies directly east and northeast.

15.   The Upper Fryingpan Project area is habitat for the Canada lynx, red squirrel, snowshoe

      hare, goshawk, and elk, as well as diverse flora and fungi species.

16.   For generations, local residents have made the Valley their home and have used the

      Upper Fryingpan Project area for recreational and professional activities. Petitioners

      frequently use trails, rivers, and roads throughout the White River National Forest to run,

      mountain bike, fish, and hike. They enjoy the scenic, wild area and connection to nature

      that the biologically diverse forest provides. Now, they face the heartache of having to

      look at a scarred countryside that would not quickly recover from logging activities. And

      they fear for the preservation of the flora and fauna that rely on the Upper Fryingpan

      Project area for survival.

                                         PROJECT HISTORY

17.   On October 6, 2016, the Aspen-Sopris Ranger District of the White River National Forest

      opened a sixty-day window for parties to comment on the Forest Service’s proposal to

      implement the Upper Fryingpan Project.

18.   On December 2 and December 5, 2016, Petitioners filed scoping comments on the

      proposed project. Petitioners timely filed their comments before the end of the sixty-day

      comment period. Petitioners also attended a public meeting on the Upper Fryingpan

      Project on October 26, 2016, and voiced their concerns in person.

19.   On December 19, 2017, the Aspen-Sopris District Ranger announced the availability of

      the Environmental Assessment (EA) that included a Finding of No Significant Impact




                                               5
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 6 of 16




      (FONSI) and determined that a more thorough Environmental Impact Statement (EIS)

      was not necessary. On December 21, 2017, the District Ranger opened up a forty-

      five-day objection period for the EA/FONSI.

20.   On February 2, 2018, Petitioners filed objections to the EA/FONSI. Petitioners timely

      filed their objections within the forty-five-day objection period.

21.   On April 19, 2018, the Forest Service responded to Petitioners’ objections.

22.   On April 30, 2018, the Forest Service released its Final Decision Notice, authorizing the

      implementation of the Upper Fryingpan Project.

23.   By moving forward with the EA/FONSI as is, the Forest Service will implement the

      Upper Fryingpan Project without considering its impacts on climate change or the full

      effects of deforestation. The Forest Service will not conduct these analyses in the future.

             CLIMATE CHANGE IMPACTS OF THE UPPER FRYINGPAN PROJECT

24.   The Forest Service’s EA/FONSI failed to account for the foreseeable impacts of the

      Upper Fryingpan Project on climate change, including the effects of deforestation and the

      use of timber for biomass energy.

25.   A primary purpose of the Upper Fryingpan Project is to provide commercial forest

      products and biomass fuel to local industries. The Forest Service plans to sell at least

      some of the Upper Fryingpan Project’s timber harvest as biomass to the Eagle Valley

      Clean Energy Plant in the Town of Gypsum (Gypsum biomass plant).

26.   Biomass energy is created by burning solid biomass, such as forest products, to produce

      heat. Though often promoted as a form of renewable energy, the process releases carbon

      dioxide, volatile organic compounds, particulate matter, and nitrogen dioxide into the air.

      These pollutants cause air quality problems that affect public health and contribute to




                                                6
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 7 of 16




      climate change. Burning biomass emits approximately 50 percent more carbon dioxide,

      150 percent more nitrogen dioxide, 600 percent more volatile organic compounds, and

      190 percent more particulate matter per megawatt-hour than coal. Air pollution controls

      are important for decreasing emissions but cannot eliminate the serious impacts of

      biomass altogether.

27.   The Gypsum biomass plant was built with a $250,000 grant from the Department of

      Agriculture and $40 million worth of federal loan guarantees. It opened with the

      expectation of using approximately 10 percent of the White River National Forest as a

      fuel source. The plant began burning biomass from forest products in December of 2013.

28.   Greenhouse gas emissions at the Gypsum biomass plant from burning Upper Fryingpan

      Project timber are certain.

29.   Deforestation under the Upper Fryingpan Project will also decrease the White River

      National Forest’s capacity to sequester carbon from the atmosphere, accelerating climate

      change.

30.   Forests are an important source of carbon sequestration. Increased growth of older, larger

      trees exponentially increases the amount of carbon a forest sequesters. The White River

      National Forest sequesters approximately twenty-nine tons of carbon per acre.

31.   Deforestation contributes to approximately 17 percent of annual anthropogenic

      greenhouse gas emissions.

32.   Beyond the direct reduction in carbon sequestration from logging, deforestation also

      decreases the health of the larger ecosystem that itself sequesters carbon. As discussed in

      the succeeding section, mycelium colonies sequester nearly half of the carbon dioxide

      removed by the forest ecosystem. These colonies sequester carbon directly from tree




                                               7
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 8 of 16




      roots and depend on healthy tree stands to survive. When this sequestration pathway is

      removed, mycelium can no longer sequester carbon dioxide. Consequent mycelium decay

      releases carbon dioxide back it into the atmosphere.

33.   The Fourth National Climate Assessment, to which the USDA contributed, explains the

      current and future impacts of climate change due to human activities. The assessment

      confirms that deforestation and land-use change contribute to increasing levels of

      atmospheric carbon dioxide, the largest contributor to human-caused global warming. It

      also establishes that forests act as an important carbon sink, offsetting approximately 11

      percent of all US carbon dioxide emissions.

34.   In sum, the Forest Service’s plan to remove approximately 1,631 acres from the White

      River National Forest will exacerbate climate change through biomass emissions, the

      elimination of a large carbon sink, and increased emissions from expiring mycelium

      colonies.

35.   In the EA/FONSI and response to Petitioners’ objections, the Forest Service explicitly

      declined to address the substantial, cumulative impacts of the Upper Fryingpan Project on

      climate change.

36.   The Upper Fryingpan Project’s impact on climate change is reasonably foreseeable

      because the Forest Service has committed to both deforestation and providing resources

      to the Gypsum biomass plant. Scientific consensus supports the actuality of these

      practices’ climate impacts.

                      IMPACTS OF THE UPPER FRYINGPAN PROJECT ON MYCELIUM

37.   The Forest Service failed to adequately analyze and account for the Upper Fryingpan

      Project’s direct impact on fungi, a significant part of the forest ecosystem.




                                                8
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 9 of 16




38.   The Upper Fryingpan Project will negatively affect fungi in a way that damages or

      destroys the organisms themselves and decreases the stability of the forest ecosystem as a

      whole.

39.   Mycelium, the vegetative part of a fungus, grows around the roots of trees. It is

      particularly prevalent in boreal and montane forests.

40.   Mycelium makes up a large part of the forest biome, although the only visible portion is

      its fruit—mushrooms that grow on the ground or on the surface of trees.

41.   Mycelium interacts symbiotically with flora. It provides host plants with nutrients,

      increasing the plant’s resistance to environmental stressors such as drought and root

      pathogens. By attaching to roots, mycelium extends the area where plants can acquire

      nutrients. The host plant transfers nutrients to the mycelium in return.

42.   Mycelium-rich soil helps absorb moisture, making mountainous landscapes less

      susceptible to erosion. In degraded landscapes, mycelium helps ensure re-colonization by

      plants by fostering nutrient acquisition.

43.   Mycelium is also critical to carbon sequestration in forests. The majority of stored carbon

      in forests exists in mycelium and is transferred below ground through its symbiotic

      interactions with above-ground plant matter. Mycelium also increases soil microbial

      diversity vital to soil carbon sequestration.

44.   In addition to its benefits to the environment, mushroom hunting has become an

      increasingly popular recreational activity for residents and visitors in the Valley.

45.   Mycelium blankets the soil in a fibrous mass. Thus, impacts to one part of mycelium

      affect the organism as a whole.




                                                  9
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 10 of 16




46.   Clear-cutting degrades mycelium growth by disturbing the soil and removing the trees

      that are the organism’s primary pathway for nutrient acquisition. Heavy thinning and

      cutting can drastically reduce and even eliminate fruiting bodies and significantly reduce

      underground fungal communities. Slash and burn procedures create hot spots that kill

      microbes below the soil, including mycelium.

47.   Decreased mycelium viability exacerbates climate change. A decrease in mycelium

      hampers carbon sequestration in the soil. Moreover, the decomposition of mycelium due

      to the loss of above-ground nutrient sources or through combustion releases a significant

      amount of carbon dioxide into the atmosphere.

48.   Mycelium regrows very slowly and requires abundant nutrient sources. Because

      mycelium health is symbiotically linked with above-ground flora, it is unlikely to return

      to the same level of growth for a long time (i. e., after the forest regenerates and the trees

      grow to the size of the ones that were cut under the Upper Fryingpan Project.)

49.   The Upper Fryingpan Project will kill important mycelium in the Upper Fryingpan

      Project area, decreasing carbon sequestration, forest stability, and eliminating a popular

      recreational use of the forest. Regeneration of mycelium in the Upper Fryingpan Project

      area could take decades because the tree species in the Upper Fryingpan Valley

      regenerate and mature very slowly.

50.   The Forest Service recognizes the negative impacts of the Upper Fryingpan Project on

      mycelium growth and viability. However, the agency failed to adequately address these

      negative impacts.

51.   The EA/FONSI insufficiently analyze the important role mycelium plays in the forest

      ecosystem and the foreseeable negative impacts of the Upper Fryingpan Project.




                                                10
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 11 of 16




52.      Moreover, the Forest Service failed to address the body of science upholding the

         importance of mycelium. Instead, the Forest Service selectively cited to science that

         supports its position while at the same time citing scientific uncertainty around the Upper

         Fryingpan Project’s effects on fungi.



                        CLAIMS FOR RELIEF - VIOLATIONS OF NEPA

                                               COUNT I

      FAILURE TO CONSIDER THE IMPACTS OF THE UPPER FRYINGPAN PROJECT ON CLIMATE

                                               CHANGE

53.      Petitioners incorporate by reference all preceding paragraphs.

54.      The regulations implementing NEPA require the Forest Service to disclose and analyze

         the environmental effects of the proposed action and alternatives to it. 40 C.F.R. §

         1502.16.

55.      The regulations implementing NEPA require the Forest Service to fully consider the

         direct, indirect, and cumulative impacts of the proposed action on the environment

         including all past, present, and reasonably foreseeable effects. 40 C.F.R. § 1502.16,

         1508.7

56.      The Forest Service failed to adequately disclose and analyze the direct, indirect, and

         cumulative impacts of the Upper Fryingpan Project on climate change:

            a) The Forest Service did not account for the foreseeable greenhouse gas emissions

                  that will result from burning timber at the Gypsum biomass plant.

            b) The Forest Service failed to account for the decrease in greenhouse gas

                  sequestration due to deforestation.



                                                   11
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 12 of 16




          c) The Forest Service did not account for increased greenhouse gas emissions from

              mycelium decomposition.

57.    Scientific literature on the aforementioned consequences supports that these climate

       impacts are reasonably foreseeable and easily quantifiable.

58.    The Forest Service has failed to disclose and analyze direct, indirect, and cumulative

       impacts of the proposed action and alternatives as required by NEPA, which is arbitrary,

       capricious, and not in accordance with the APA. 5 U.S.C. § 706(2)(A).

                                            COUNT II

      FAILURE TO ADEQUATELY CONSIDER RELEVANT SCIENCE REGARDING THE UPPER

                           FRYINGPAN PROJECT’S IMPACT ON FUNGI

59.    Petitioners incorporate by reference all preceding paragraphs.

60.    The Forest Service failed to use scientific integrity in its analysis by not addressing

       adverse scientific evidence.

61.    The regulations implementing NEPA require the Forest Service to carry out its duties

       with scientific accuracy. 40 C.F.R. § 1502.24. To ensure scientific integrity, the Forest

       Service must discuss opposing views in its EA/FONSI, including scientific studies averse

       to its own analysis. 40 C.F.R. § 1502.9, §1502.24.

62.    The Forest Service did not employ scientific integrity because it failed to address

       opposing scientific studies regarding the impact of the Upper Fryingpan Project on

       mycelium:

          a) The Forest Service failed to address scientific studies that detail the symbiotic

              relationship between mycelium and boreal forests and the consequent detrimental

              effects of clear-cutting on mycelium health.




                                                12
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 13 of 16




         b) The Forest Service failed to address scientific studies that demonstrated the

             negative impacts of mycelium death on the ecosystem, including increased carbon

             dioxide release and decreased forest resilience.

63.   The Forest Service has failed to use scientific integrity by omitting an analysis of

      opposing science in its EA/FONSI as required by NEPA, which is arbitrary, capricious,

      and not in accordance with the APA. 5 U.S.C. § 706(2)(A).

                                          COUNT III

                    Failure to Prepare an Environmental Impact Statement

64.   Petitioners incorporate by reference all preceding paragraphs.

65.   NEPA requires the Forest Service to prepare an EIS when a proposed major federal

      action may significantly affect the quality of the environment. 42 U.S.C. § 4332(2)(C).

      To determine whether a project significantly affects the environment, the Forest Service

      must look to its context and intensity. 40 C.F.R. § 1508.27.

66.   In analyzing context, both short-term and long-term effects are relevant. 40 C.F.R. §

      1508.27(a).

67.   In evaluating intensity, the agency should consider (1) impacts that may be both

      beneficial and adverse, (2) the degree to which the effects on the quality of the human

      environment are likely to be highly controversial, (3) the degree to which the action may

      establish a precedent for future actions with significant effects or represents a decision in

      principle about a future consideration, and (4) whether the action is related to other

      actions with individually insignificant but cumulatively significant impacts. 40 C.F.R. §

      1508.27(b).




                                               13
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 14 of 16




68.   The Forest Service has failed to properly evaluate the intensity of the Upper Fryingpan

      Project because (1) it has failed to include an analysis of the project’s adverse impacts on

      climate change and mycelium health, (2) it has not considered the ways in which the

      project is highly controversial among local residents who rely on the Valley for

      recreation and economic stability, (3) it has not accounted for how the omission of the

      aforementioned factors will allow the Forest Service to implement future projects that do

      not consider similar significant environmental degradation, and (4) it has failed to

      consider the individually insignificant but cumulatively significant impacts of greenhouse

      gases emitted by burning forest products at the Gypsum biomass plant.

69.   If the agency’s action is environmentally significant according to any of the criteria, the

      agency must prepare an EIS. The presence of any single factor can require the

      preparation of an EIS. The presence of several significance factors, when considered

      cumulatively, can require the preparation of an EIS.

70.   The Upper Fryingpan Project will have a significant impact on the environment. Thus,

      the Forest Service is required to prepare an EIS. The Upper Fryingpan Project implicates

      nearly all of the significance factors listed above. Impacts include, among others,

      destruction of Canada lynx habitat, increased carbon emissions, and impacts to tourism

      and recreation. Without court action, the Forest Service can continue to approve and

      implement projects that ignore climate change and significant ecological effects.

71.   Individually and cumulatively, these factors warrant that the Forest Service prepare an

      EIS.




                                               14
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 15 of 16




72.   Because the Upper Fryingpan Project will significantly impact the quality of the

      environment, the Forest Service’s decision to not prepare an EIS as required by NEPA is

      arbitrary, capricious, and not in accordance with the APA. 5 U.S.C. § 706(2)(A).




                                             15
Case 1:19-cv-01055-MSK Document 1 Filed 04/10/19 USDC Colorado Page 16 of 16




                                       PRAYER FOR RELIEF

Petitioners respectfully requests that this Court:

1.     Declare that the Forest Service violated NEPA and its implementing regulations in

       designing, analyzing, and approving the Upper Fryingpan Vegetation Management

       Project EA/FONSI and Final Decision;

2.     Vacate the Upper Fryingpan Vegetation Management Project EA/FONSI and Final

       Decision;

3.     Enjoin the Forest Service and/or its agents from proceeding with the Upper Fryingpan

       Vegetation Management Project, or any portion thereof, unless and until the violations of

       federal law set forth herein have been corrected to the satisfaction of this Court;

4.     Award Petitioners costs, attorneys fees, and other expenses under the Equal Access to

       Justice Act; and

5.     Grant Petitioners such other and further relief as the Court deems just and equitable.


Respectfully submitted and dated this 10th day of April, 2019.



                                                                                 John Swomley
                                                                                 BBO# 551450
                                                                      Swomley & Tennen, LLP
                                                                   50 Congress Street, Suite 600
                                                                            Boston, MA 02109
                                                                            Ph. (617) 227-9443
                                                                           Fax (617) 227-8059
                                                              jswomley@swomleyandtennen.com
                                                                        Attorney for Petitioners




                                                 16
